Citation Nr: 1339767	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  09-13 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a disability of the lumbar spine.

2.  Entitlement to service connection for a disability of the cervical spine.  


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to November 1968.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta (Decatur), Georgia.  

The case was remanded back to the RO in July 2011 and October 2012 for additional development of the record.  

In November 2013, the Board obtained an outside medical opinion regarding the issues on appeal.  


FINDINGS OF FACT

1.  The Veteran had a low back injury prior to service; however, no back defect, infirmity or disorder was noted at the time of examination, acceptance, and enrollment into service and the Veteran was found fit for service at that time.  

2.  The evidence is not clear and unmistakable that the Veteran had a pre-existing lumbar or cervical spine disability that was not aggravated during service.

3.  The evidence is in equipoise as to whether the Veteran, as likely as not, has a lumbar spine disability that had its onset during service.  

4.  The evidence is in equipoise as to whether the Veteran, as likely as not, has a cervical spine (neck) disability (claimed as pain in the left shoulder) that had its onset during service.  


CONCLUSIONS OF LAW

1.  The Veteran is presumed sound at entry into service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).  

2.  The presumption of soundness is not rebutted by clear and unmistakable evidence that the Veteran's lumbar spine disability both pre-existed service and was not aggravated in service.  38 U.S.C.A. § 1111, 1153 (West 2002); 38 C.F.R. § 3.304(b), 3.306 (2013).  

3.  The presumption of soundness is not rebutted by clear and unmistakable evidence that the Veteran's cervical spine disability both pre-existed service and was not aggravated by service.  38 U.S.C.A. § 1111, 1153 (West 2002); 38 C.F.R. § 3.304(b), 3.306 (2013).  

4.  Resolving all doubt in favor of the Veteran, a lumbar spine disability, as likely as not, had its onset during service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013). 

5.  Resolving all doubt in favor of the Veteran, a cervical spine disability, as likely as not, had its onset during service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The grants of service connection for disabilities of the lumbar spine and cervical spine constitute a complete grant of the benefits sought on appeal with respect to those issues.  As such, any defect with regard to VA's duty to notify and assist the Veteran with the development of these claims is harmless error.

The Veteran seeks service connection for disabilities of the low back and neck.  He asserts that he sustained injuries in service which have resulted in current disabilities.  In the alternative, the Veteran argues that any pre-existing low back disability was aggravated beyond the natural progression during service, despite any intervening injuries to the low back that may have occurred post service, namely those in 1985/86 and/or 2000.  He also reported to his chiropractor, S. Sciranka, that he had neck pain for years due to an auto accident that occurred before the Veteran entered the military.  

For purposes of this appeal, the Veteran's complaints of left shoulder pain are contemplated in the current cervical spine diagnosis, as the Veteran is not a medical expert and is not deemed to know the origin of his symptoms.  

The Veteran's service treatment records note complaints of back and left shoulder pain.  A letter from a doctor in 1964 indicates that the Veteran injured his back in a car accident prior to service.  The Veteran was nevertheless found fit for duty and was inducted in January 1968.  The Veteran's induction examination does not indicate a pre-existing back disability.  He sought treatment for back pain several times in service, but x-rays were negative.  

In a November 2008 opinion, Dr. E., the Veteran's private physician who has treated the Veteran for back pain since 2001, stated that he was previously unaware of any connection between the Veteran's service and any back injury until the Veteran brought him his military records for review.  Upon reviewing the Veteran's records, Dr. Edwards determined that the physical training required during service as likely as not aggravated the Veteran's pre-existing back condition. 

In addition, a VA outpatient note of June 2010, which refers to a March 2010 magnetic resonance imaging (MRI) study of the cervical spine, notes that the Veteran had advanced degeneration and stenosis which was focal to the mid and low left cervical spine.  The examiner noted that this seemed fully consistent with the remote injury which the Veteran described in detail.  The examiner went on to state that it was understandable that someone in 1968 would not have seen an x-ray abnormality as x-rays at that the time of his injury would not have been able to demonstrate the injury as modern imaging can. 

Records from the Social Security Administration (SSA) have been associated with the claims file, and these records document several post-service injuries to the neck and back, including a work-related lifting accident in 1985, and several motor vehicle accidents (MVAs).  The records also contain the Veteran's reported history which indicates that the Veteran did not report that he suffered a back injury or neck injury in service.  

In a September 2011 examination report, the examiner diagnosed current back and neck disabilities, noted the Veteran's entire medical history, including the post-service injuries, and opined that the Veteran's current back disability was more likely than not due to the post-service injuries.  With regard to the neck, the examiner could not provide an opinion because it would be mere speculation given the absence of evidence of neck pain in 1968.  

In a December 2012 opinion, the VA examiner opined that the Veteran's lumbar spine disability pre-existed service and was not caused by service, was not incurred in service and was not permanently aggravated by service.  The examiner reasoned that there was no evidence that the Veteran complained of or was treated for low back pain after leaving service.  With regard to the cervical spine condition, the examiner opined that it was likely that the Veteran's cervical spine condition is related to and started in the service.  The examiner based this opinion on the Veteran's statement that he was pushed while undergoing gas warfare training and fell striking his head and injuring his neck.  The examiner also noted that there was evidence of record showing that he complained of his neck since service.  The examiner referenced VA Medical Center records dating back to 2003 showing treatment for a neck condition.  There was no mention in the examination report of any injury or treatment for back and neck pain in 1985, 1990, 1996 or 2000.  

In a November 2013 outside medical opinion, obtained at the Board's request, a neurosurgeon and assistant professor, J.M.V., M.D. indicated that it was impossible to know if the Veteran's degenerative spine condition started before service, given that there are no MRI findings from this time period.  Even with a documented MVA prior to service, Dr, V found no solid evidence that the incident/accident triggered his degenerative lumbar or cervical disease at a young age.  Therefore, Dr. V determined that it was neither clear nor unmistakable that a lumbar and/or cervical spine injury/disease pre-existed service.  Further, even if pre-existence of these disabilities was found, the examiner opined that it was neither clear nor unmistakable that the cervical and/or lumbar spine disabilities were not aggravated by service.  According to Dr. V, it is certainly possible that these degeneration changes may worsen during periods of extreme or strenuous activity.  

Finally, Dr. V opined that, given the lack of MRI proof of onset of spine disease at a specific point in time, it is as likely as not that the Veteran's cervical and/or lumbar spine disease began in or is related to active service.  Dr. V indicated a careful review of the events documented before service, during service, and after active duty.  Further Dr. V indicated that he took into account the general concepts of lumbar and cervical spine degenerative disease in preparing the opinions above.  

A Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 3-2003.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1). 

As noted above, the Veteran was found fit for duty at the time of his entrance examination.  Although a pre-existing injury was noted on the entrance examination, the examination report did not indicate that the Veteran had a back or neck defect, infirmity, or disorder at the time of entry into service.  In November 2013, Dr. V explained that there was no way to know whether the Veteran had a pre-existing back or neck degenerative disability at the time of entry into service because there are no MRI reports at that time to confirm such a disability.  This opinion demonstrates that the evidence is not clear and unmistakable as clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999) (citing definition of "clear and unmistakable error" in Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  Thus, the evidence demonstrates that the Veteran did not clearly and unmistakably have a pre-existing back disability.  

Because the presumption of soundness is not rebutted by clear and unmistakable evidence of both pre-existence of a back disability and no aggravation of any pre-existing back disability, the claim is one of service connection.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) .

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The December 2012 VA examiner and Dr. V opined that the Veteran, as likely as not, incurred a neck disability in service.  Additionally, the November 2013 opinion of Dr. V indicates that the Veteran, as likely as not incurred a lumbar spine disability during service.  The only contrary opinions are those from examiners who presumed that the Veteran was not sound at entry or those who found that the Veteran's current back and neck conditions resulted from post-service injuries.  As noted above, the presumption of soundness at entry is not rebutted in this case and the Veteran's in-service complaints of back and pain and left shoulder pain (later described as neck pain) cannot be dismissed simply because of post-service injuries.  

The evidence of record for and against service connection for a lumbar spine disability and a cervical spine disability is in equipoise; that is, the evidence demonstrating that the Veteran's cervical and lumbar spine disabilities had their onset during service is equally weighted against the evidence demonstrating other etiology, such as post-service injuries of the neck and back.  Therefore, resolving reasonable doubt in the veteran's favor, it is at least as likely as not that the claimed cervical and lumbar spine disabilities had their onset during service, or are otherwise linked to service.  The Veteran is therefore entitled to the benefit of the doubt.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection is warranted for disabilities of the cervical spine and lumbar spine.


ORDER

Service connection for a lumbar spine disability is granted.  

Service connection for a cervical spine disability is granted.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


